Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08/11/2021, with respect to USC 102 have been fully considered and are persuasive.  The rejections of claims 1-30 has been withdrawn. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious absent hindsight reasoning a method of manufacturing a high frequency nanoscope, the method comprising: 
fabricating a tapered waveguide probe with at least partial metal coverage on a plurality of sidewalls, where the tapered waveguide probe comprises an input facet and a tip; packaging the tapered waveguide probe with at least one optically pumped source and at least one optically probed detector so that the at least one optically pumped source and the at least one optically probed detector are packaged over the input facet of the tapered waveguide probe; 
wherein the at least one optically pumped source is configured for beam generation; and 
wherein the at least one optically probed detector is configured for beam detection; and 
wherein the tapered waveguide probe is configured for focusing a generated beam from the at least one optically pumped source onto a sample under test and coupling the reflected beam from the sample under test to the at least one optically pumped detector for detection: and 
wherein the at least one optically pumped source is a plasmonic photoconductive source or the at least one optically probed detector is a plasmonic photoconductive detector; and 
wherein the tip of the tapered waveguide probe has nanoscale dimensions¸in combination with other elements.
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GISSELLE M GUTIERREZ/Examiner, Art Unit 2884                                                           /DAVID P PORTA/                                                                                                 Supervisory Patent Examiner, Art Unit 2884